UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7561


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

COLLINS KUSI SAKYI, a/k/a CK, a/k/a Kwame Kusi, a/k/a Quan,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.       Leonie M. Brinkema,
District Judge. (1:06-cr-00405-LMB-1; 1:08-cv-00321-LMB)


Submitted:    January 13, 2009               Decided:   January 16, 2009


Before WILLIAMS,     Chief   Judge,   and   TRAXLER   and   KING,   Circuit
Judges.


Dismissed by unpublished per curiam opinion.


Collins Kusi Sakyi, Appellant Pro Se. Lawrence Joseph Leiser,
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Collins    Kusi    Sakyi    seeks    to     appeal    the    district

court’s order denying his motions for reconsideration of the

court’s rejection of his motion to supplement or amend his 28

U.S.C.     §    2255     (2006)    motion.         This    court     may    exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2006),

and     certain    interlocutory         and    collateral    orders,      28 U.S.C.

§ 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541 (1949).                   The orders Sakyi seeks to

appeal are neither final orders nor appealable interlocutory or

collateral orders.         Accordingly, we dismiss the appeal for lack

of jurisdiction.          We dispense with oral argument because the

facts    and    legal    contentions      are    adequately    presented      in   the

materials      before    the     court    and   argument     would   not     aid   the

decisional process.

                                                                           DISMISSED




                                           2